838 F.2d 1223Unpublished Disposition
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Laura Ann HUNT, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3535.
United States Court of Appeals, Federal Circuit.
Jan. 22, 1988.

Before FRIEDMAN, PAULINE NEWMAN, and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
This appeal of the final order of the Merit Systems Protection Board, Docket No. CH831L8610333, is dismissed because it was not filed within the time set out in 5 U.S.C. Sec. 7703(b)(1).    See Monzo v. Department of Transportation, 735 F.2d 1335 (Fed.Cir.1984).